Oo Oo NHN DO vA SF WY NY

NY NO NO NO NY NO ND ND NO HH H— KF FSF KF KF FF SF HS eS
eo KN OO A BR WHO HO KH OO OO Fe TD DO AN SF YB! NY | SO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 1 of 21

 

 

 

 

 

 

 

 

 

 

 

 

 

—Hilep ___ RECEIVED
JACOREY DESHAWN TAYLOR —— ENTERED WNSEUPIRTCO Coan
REG. NO. 05263-748
USP VICTORVILLE _
U.S, PENITENTIARY MAR - 1 2019
P.O. BOX 3900 CLERK US DISTRICT C
ADELANTO, CA 92301 DISTRICT Of NEVADA
Appearing Pro Se BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
of 2 3
JACOREY DESHAWN TAYLOR,
Civil No. 2:19-cev-
Movant, Crim No. 2:08-cr-00283-RCJ-PAL-5
VS. SECOND-IN-TIME MOTION
PURSUANT TO 28 U.S.C. § 2255
UNITED STATES OF AMERICA,
Respondent.
COMES Movant, JACOREY DESHAWN TAYLOR (“Taylor”), appearing pro

se, and in support of this motion would show as follows:

I. PRELIMINARY STATEMENT

Taylor respectfully requests that this Court be mindful that pro se complaints
are to be held “to less stringent standards than formal pleadings drafted by lawyers,”
and should therefore be liberally construed. Pouncil v. Tilton, 704 F.3d 568 (9" Cir.
2012); Estelle v. Gamble, 429 U.S. 97 (1976)(same); and Haines v. Kerner, 404 U.S.
519 (1972)(same).

//

 
Oo fe SN DBD A BP WY NY

wo NO NO NY HYD NH NY NY NO KR wR Re Fe FO = FEF | S|
Co SN ON AN BR WY NY KH OD Oo eB NT HD A PR WD NY KK CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 2 of 21

II. JURISDICTION

Jurisdiction is vested in this Court to hear and adjudicate the merits under 28

U.S.C. § 2255 or any other applicable rules governing it.
Il. STATEMENT OF THE CASE

A. Procedural Background

On January 24, 2012, a grand jury sitting in the United States District Court for
the District of Nevada, Las Vegas Division, returned a nineteen (19) count
Superseding Indictment charging Taylor and 3 other co-defendants. See Doc. 650.’
Count 1s charged Taylor with Conspiracy to Engage in a Racketeer Influenced
Corrupt Organization, in violation of 18 U.S.C. § 1962(d). Jd. Count 5s charged
Taylor with Violent Crime in Aid of Racketeering Activity, in violation of 18 U.S.C.
§ 1959. Id. Count 6s charged Taylor with Use of Firearm During a Crime of Violence,
in violation of 18 U.S.C. §§ 924(c) and Gg). /d. Count 9s charged Taylor with
Conspiracy to Engage in Drug Trafficking, in violation of 21 U.S.C. § 846. Jd. Counts
17s and 19s charged Taylor with Possession with Intent to Distribute a Controlled
Substance, in violation of 21 U.S.C. § 841(a)(1)qaii). Jd.

On March 19, 2013, the government filed an Information and Notice, with an
intent to seek enhanced penalties pursuant to 21 U.S.C. § 851 (“851 Enhancement”).
See Doc. 831.

On April 8, 2013, an 20-day jury trial commenced. See Doc. 852.

On May 6, 2013, the jury returned a verdict of guilty on Counts Is, 5s, 6s, 9s,
and 17s-18s of the Superseding Indictment as to Taylor. See Doc. 897.

On October 22, 2013, Taylor was sentenced to a term of Life imprisonment, 10
years Supervised Release, $685 restitution, and a Mandatory Special Assessment Fee
of $600. See Docs. 966, 969.

On October 24, 2013, Taylor timely filed a Notice of Appeal. See Doc. 967.

 

1

“Doc.” refers to the Docket Report in the United States District Court for the District of
Nevada, Las Vegas Division in Criminal No.2:08-cr-00283-RCJ-PAL-5, which is immediately
followed by the Docket Entry Number.

 
0 fe ND A FP WY YN

NON NHN NH YB NY HY NY WN NO HM KH FP BF FY FSF FF KF KK SS
Co YQ AO A BP WY NO —K&— CO O RB HI DBA BP WY NY KF CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 3 of 21

On September 5, 2015, the United States Court of Appeals for the Ninth Circuit
(“Ninth Circuit”) affirmed the judgment of the District Court. See Doc. 1070.

On September 19, 2016, Taylor filed a Motion under 28 U.S.C. § 2255 to
Vacate, Set Aside or Correct Sentence by a Person in Federal Custody (“§ 2255
Motion”). See Doc. 1125.

On October 18, 2016, the Court issued an Order denying Taylor’s § 2255
Motion. See Doc. 1130.

B. Statement of the Relevant Facts
1. Offense Conduct

Beginning in at least 1999, up through and including the date of the Indictment,
the defendants and others, being persons employed by and associated with the
Playboy Bloods, an enterprise, which engaged in, and the activities of which affected,
interstate commerce, did knowingly and intentionally conspire to violate 18 U.S.C.
§ 1962(c),that is, to conduct and participate, directly and indirectly, in the conduct of
the affairs of that enterprise through a pattern of racketeering activity, as that term is
defined by 18 U.S.C. §§ 1961(1) and (5). The pattern of racketeering activity through
which the defendants agreed to conduct the affairs of the enterprise consisted of
multiple acts including murder, in violation of Nevada Revised Statutes,
Sections195.020 (aiding and abetting), 199.480 (conspiracy), 200.030 (murder) and
193.330 (attempted murder); extortion, in violation of Nevada Revised Statutes,
Section 205.320; actsindictable under 18 U.S.C. § 1951 (interference with commerce
by robbery and extortion); and offenses involving the felonious manufacturing,
importation, receiving, concealment, buying, selling and otherwise dealing in a
controlled substance, in violation of 18 U.S.C. §§ 841, 846 and 856.

2. Tnial Proceeding

On April 8, 2013, a jury trial commenced before Chief Judge Robert C. Jones.
See Doc. 852. After a three-week trial, a jury found Taylor guilty of racketeering,
including murder in aid of racketeering activity and various other drug- and

firearms-related felonies [Counts 1s, 5s, 6s, 9s, and 17s-18s of the Superseding

 
Oo me YN WB A Lf Ww HPO

Db wo NHN HP ND NY NY WV NO ee | -— Se ee FE Ee S|
Oo DO UN BP WO DYNO KF DOD OO fe nH DBD Ue FF WH NY KF CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 4 of 21

~

Indictment]. See Doc. 897. The case was referred to the Probation Office for the
preparation of the PSR.

3.  Presentence Report Calculations and Recommendations

The Probation Office prepared Taylor’s PSR. The PSR calculated Taylor’s
Total Offense Level to be level 47, in Criminal History Category V, yielding an
advisory guideline range of Life.

On October 18, 2013, Taylor filed a Sentencing Memorandum objecting to the
following: (1) role and conduct of other defendants; (2) inclusion of Paragraph 62 of
the PSR— unnamed cooperating witness; (3) Paragraph 87 of the PSR— murder of
Billy Thomas; and (4) 2-level enhancement for obstruction of justice. See Doc. 961.

4, Sentencing Proceeding

On October 22, 2014, a Sentencing Hearing was held before Chief Judge
Robert C. Jones. See Doc. 966. The Court overruled Taylor’s objections to the PSR
and sentenced him to concurrent 240-month terms of imprisonment on three counts
[Counts 1s, 17s and 18s], concurrent life sentences on two other counts [Counts 5s
and 9s], and a consecutive life sentence on another count [Count 6s]; supervised
release for a term of 3 years on Counts Is, 17s and 18s, 5 years on Counts 5s and 6s,
and 10 years on Count 9s, all to run concurrently; $685 restitution to be paid jointly
and severally with all co-defendants; and a Mandatory Special Assessment Fee of
$600. See Doc. 969. All counts of the original Indictment were dismissed on the
motion of the United States. Jd. A timely Notice of Appeal was filed on October 24,
2013. See Doc. 967.

5. Appellate Proceeding
On Appeal, Taylor alleges that the district court: (1) erred in denying his

Motion for Judgment of Acquittal; (2) abused its discretion in admitting evidence re:
Agent Shields’ testimony; (3) abused its discretion in its formulation of jury
instructions; and (4) dismissal of a juror during deliberations for abuse of discretion.

However, the Ninth Circuit affirmed the judgment of the District Court. See USA V.

4

 
Oo Oe HN DO AW FP WD NO

NO HO NH NO WH PB NY NO NO & | FF SS KH FF FEF FF SS
Co nt OO A BB WY NS Ke OO MOHD DH AH FE Ww NY KF OC

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 5 of 21

Jacorey Taylor, No. 13-10572 (9" Cir. 2015). The Supreme Court denied Taylor’s
petition for a writ of certiorari on October 13, 2015. The Court of Appeals dismissed
a second appeal as duplicative.
6. Postconviction Proceeding

On September 19, 2016, Taylor filed a § 2255 Motion, listing six counts.
Taylor argues in his second, third, and fifth counts that various statutes under which
he was convicted are void for vagueness or that the rule of lenity should apply in his
case. In count four, Taylor argues that there was insufficient evidence to convict him
under 18 U.S.C. § 1959. In count six, Taylor argues that the application of AEDPA
to him was unconstitutional.

Taylor first argues that trial counsel was ineffective for failing to: (1) object to
all PSR enhancements and false allegations not supported by testimony and facts; (2)
object to fact that Counts 17s and 18s do not indict Taylor, yet sentenced him; (3)
object at sentencing that the judge did not want to sentence Taylor to life, yet
mandatory; and (4) appellate counsel failed to appeal an allegedly illegal sentence
under 18 U.S.C. § 3742. However, on October 18, 2016, the Court denied Taylor’s
§ 2255 Motion. See Doc. 1130.

IV. GROUND FOR REVIEW

Whether, due to the extraordinary and unique circumstances arising after the
Judgment was entered in this case, Taylor’s sentence is now in violation of the
Constitution and the Laws of the United States and his sentence must be vacated for
resentencing.

V. ARGUMENT
A. Standard of Review
Ninth Circuit precedent requires review of a district court’s interpretation of
the sentencing guidelines be de novo and its factual determinations for clear error. See

 
Oo © HN DBD A FP WY YN

NY wp NO HD WV NV NY NY NO KK HH HH HH Ff EF SFO OS Se
Co ND ONO A BP OW NO KH Oo OO OND DH BP WY NY KF CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 6 of 21

Harman y. Apfel, 211 F.3d 1172, 1174 (9" Cir. 2000).

B. Discussion

Section 2255 is designed to correct fundamental constitutional or jurisdictional
errors, which would otherwise “inherently result in a complete miscarriage of
justice.” United States v. Addonizio, 442 U.S. 178, 185 (1979), or “an omission
inconsistent with the rudimentary demands of fair procedure,” Hill v. United States,
368 U.S. 428 (1962). When competent proof establishes a dispute as to a material
factual issue brought under a § 2255 motion, the Court must hold an evidentiary
hearing. See United States v. Chacon-Palomares, 208 F.3d 1157, 1159 (9" Cir. 2000).

Due to the Extraordinary and Unique Circumstances Arising after

the Judgment Was Entered in this Case, Taylor’s Sentence Is Now
in Violation of the Constitution and the Laws of the United States

and His Sentence must Be Vacated for Resentencing.

A. In Light of Johnson v. United States, 135 S. Ct. 2551 (2015), Sessions
v. Dimaya, 138 S. Ct. 1204 (2018), and United States v. Begay, No.

14-10080 (9" Cir, Mar. 29, 2017), § 924(c)(3)(B) Cannot Support a §
924(c) Conviction Predicated on RICO Conspiracy Because That

Definition “is Unconstitutionally Vague”
“The general rule in federal habeas cases is that a defendant who fails to raise

a claim on direct appeal is barred from raising the claim on collateral review.”
Sanchez-Llamas v. Oregon, 548 U.S. 331, 350-51 (2006); United States v. Ratigan,
351 F.3d 957, 962 (9" Cir. 2003). There is, however, “an exception if a defendant can

demonstrate both ‘cause’ for not raising the claim at trial, and ‘prejudice’ from not
having done so.” Sanchez-Llamas, 548 U.S. at 351.
“(T]he cause standard requires the petitioner to show that some objective factor

external to the defense impeded counsel’s efforts to raise the claim” on appeal.
McCleskey v. Zant, 499 U.S. 467, 493 (1991) (internal quotation marks omitted).

Cause can be demonstrated by “a showing that the factual or legal basis for a claim

 
0 Oo HN DH UT BP WH NO

NY DH NH NH NY YH NH HD NO KH Ke KF HF FF Fe Fe EF KS
ont DN A BP WO NYO HSH OO O06 SBC AN HDB A PP WY NY — OO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 7 of 21

was not reasonably available to counsel.” Jd.; Murray v. Carrier, 477 U.S. 478, 488
(1986). “[W]here a constitutional claim is so novel that its legal basis is not
reasonably available to counsel, a defendant has cause for his failure to raise the
claim.” Reed v. Ross, 468 U.S. 1, 16 (1984). The Supreme Court has held that a novel
ule meets this standard when “a decision of this Court . . . explicitly overrule[s] one
of our precedents.” Jd. at 17.

Here, Johnson expressly overruled Supreme Court precedent. See Johnson, 135

S. Ct. at 2563 (“We hold that imposing an increased sentence under the residual
clause of the Armed Career Criminal Act violates the Constitution’s guarantee of due
process. Our contrary holdings in James v. United States, 550 U.S. 192 (2007) and
Sykes v. United States, 564 U.S. 1 (2011) are overruled.”). Therefore, Taylor has
demonstrated cause. See e.g, Alvarado v. United States, Case No. CV 16-4411-GW,
2016 WL 6302517, at *3 (C.D. Cal. Oct. 14, 2016) (Petitioner established cause
based on Johnson ruling); United States v. Casas, Civil Case No. 16cv1339-BTM,
2017 WL 1008109, at *2 (S.D. Cal. Mar. 14, 2017) (cause established based on
Johnson).

As to prejudice, Taylor contends that if he prevails his sentence would have
been the height of prejudice because it was based on an unconstitutional provision.

“If a petitioner succeeds in showing cause, the prejudice prong of the test
requires demonstrating ‘not merely that the errors at . . . trial created a possibility of
prejudice, but that they worked to his actual and substantial disadvantage, infecting
his entire trial with error of constitutional dimensions.” United States v. Braswell,
501 F.3d 1147, 1150 (9" Cir. 2007) (emphasis in original) (quoting United States v.
Frady, 456 U.S. 152, 170 (1982)). In this case, if Taylor were to prevail on his

 
0 O82 ND wW Bw YY

Do NO HD NY NY NY NY NV VN KH KR HF HF KF HF KF KF Ee
Co YQ AO UN BP WHY NYO KH DO Oo FB HN DBA FP WY NY YK OC

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 8 of 21

motion, his sentence be unlawful and vacated — demonstrating actual prejudice.

Here, Taylor argues that his Violent Crime in Aid of Racketeering Activity
conviction is no longer a “crime of violence” after Johnson. First, he argues that
Johnson applies to the residual clause at issue in light of the Ninth Circuit’s ruling in
Dimaya v. Lynch, 803 F.3d 1110, 1111 (9* Cir. 2015). Second, he contends that such
conviction is not a “crimes of violence” under the alternative force clause.

Taylor was convicted of one count for Possession of a Firearm During and in
Relation to a Crime of Violence in violation of § 924(c) [Count 6s]. The underlying
crime of violence was Violent Crime in Aid of Racketeering Activity [Count 5s].

Whether Violent Crime in Aid of Racketeering Activity is a Crime
of Violence under the Residual Clause of § 924(c) after Johnson.

Taylor argues that before Johnson, courts had relied on the residual clause to
find RICO conspiracy a crime of violence. Since Johnson held that the residual clause
in the ACCA is void for vagueness, Taylor argues that Johnson applies to the residual
clause of § 924(c) because the Ninth Circuit in Dimaya held that the identically
worded definition of “crime of violence” referenced in the Immigration and
Nationality Act (“INA”), 18 U.S.C. § 16(b), is unconstitutionally vague. Dimaya, 803
F.3d at 111. Since 18 U.S.C. § 16(b) is identical to the language of 18 U.S.C. §
924(c), Taylor contends the Court should conclude that § 924(c)(3)(B) is

unconstitutionally vague and his sentence should be reduced.
In Dimaya, the Ninth Circuit examined a provision for the removal of
non-citizens who have been convicted of an “aggravated felony.” 8 U.S.C. §

1227(a)(2)(A)(iii). An “aggravated felony,” includes, inter alia, “a crime of violence

 
oOo Fe ND AT Rh WCW NO

Nw NY HN NY NY WY NN NN NO & HH FF KH FF FE Fe EF S|
oN DO UA BP WY NYO KF§ DOD OBO CO HN DD A BP WY NYP | OS

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 9 of 21

(as defined in section 16 of Title 18. . .).” 8 U.S.C. § 1101(a)(43)(F).

The term “crime of violence” means—

(a) an offense that has as an element the use, attempted use, or
threatened use of physical force against the person or property of
another, or

(b) any other offense that is a felony and that, by its nature, involves
a substantial risk that physical force against the person or

property

of another may be used in the course of committing the offense. 18 U.S.C. § 16. In
Dimaya, the Ninth Circuit, relying on the analysis in Johnson, held that 18 U.S.C. §
16(b), as incorporated in 8 U.S.C. § 1101(a)(43)(F) is unconstitutionally vague. Jd.
Notably, the Ninth Circuit limited its decision to the statute at issue, 8 U.S.C. §
1101(a)(43)(F), which defines an aggravated felony for purposes of subjecting a
non-citizen to removal under 8 U.S.C. § 1227(a)(2)(A)Q@ii). /d. at 1120 n.17 (“Our
decision does not reach the constitutionality of applications of 18 U.S.C. § 16(b)
outside of 8 U.S.C. § 1101(a)(43)(F) or cast any doubt on the constitutionality of 18
U.S.C. § 16(a)’s definition of a crime of violence.”).

Johnson v. United States, 135 S.Ct. 2551 (2015) and Sessions v. Dimaya, 138
S. Ct. 1204 (2018) are both new interpretations of statutory law, which were issued
after Taylor had a meaningful time to incorporate the new interpretation into his
direct appeal or subsequent motions. On June 26, 2015, the United States Supreme
Court decided Johnson. It held the Armed Career Criminal Act’s (ACCA) definition
of “violent felony” to include any felony that “involves conduct that presents a
serious potential risk of physical injury to another” (also known as the residual

clause) is unconstitutionally vague. Jd. at 2557, 2563. On April 18, 2016, it made

9

 
0 fe HN WB A BP WY NY

NO pO NHN NHN HN HN NN N NO KF KK KF HF HF FE KF YF YK SS
Oo DO mW BP WO NO K& DD Oo fH AND DB AH BP WY NY KF OO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 10 of 21

Johnson’s holding retroactive to cases on collateral review. Welch v. United States,
136 S. Ct. 1257, 1265 (2016).

In this case, Taylor argues that a his conviction on Count 5s: Violent Crime in
Aid of Racketeering Activity, in violation of 18 U.S.C. § 1959 is not “crime of
violence.”

Citing the Supreme Court’s recent decision in Johnson, Taylor claims that §
924(c)(3)(B) is unconstitutionally vague. The Court refers to this clause as the
“risk-of-force clause.”

According to Johnson, “[t|wo features of the residual clause conspire to make
it unconstitutionally vague.”

The first feature is what is called the “ordinary case” analysis required under
ACCA: in order to determine whether a given crime is a “violent felony,” a court has
to disregard the facts of the specific case before it, and consider only the “ordinary,”
or typical, case of the crime that the defendant was convicted of. For example, if a
defendant was convicted of obstruction of justice, and his actual conduct involved
stabbing a witness to death, the court cannot rule that the defendant committed a
“violent felony” merely because this particular case involved a stabbing. Instead, the
court is required to decide whether a “typical” obstruction of justice crime involves
stabbing, or some other conduct with a “serious potential risk of physical injury.” The
reverse is also true: just because a defendant happened to commit a crime in a
peaceful and non-violent manner in a case does not affect the court’s decision on
whether the crime is a “violent felony.” In all cases, the court can only consider
whether the “typical” or “ordinary” case of the crime meets the “serious potential risk
of physical injury” standard.

ACCA’s second problematic feature is the uncertainty about how much nisk is

enough for a crime to count as a “serious potential risk.” Even if data about an

10

 
oOo oO NAD HD FP WY YN =

NY NY HNO NHN NH PO NO HN NO HK &— HF HF HF KF SF S| hl ES le
oa KN DB A FF WY NYO K§ DOD O0O Bn DBD A FP WD HO KF CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 11 of 21

“ordinary case” is available, it is not at all clear if a crime that has, say, a 10% chance
of causing permanent disfigurement in a victim is a “serious potential risk for
physical injury.” What about a crime with a 1% chance for death? And would this
crime have a greater or lesser potential risk for physical injury than the crime with the
10% chance of permanent disfigurement? Although it is not uncommon for the law
to sometimes rely on imprecise standards to judge real-world facts (consider, for
example, imprecise standards like “reasonable person,” or “material fact”), ACCA
pairs an imprecise standard with a judicially imagined “ordinary case.” That pairing,
according to the Supreme Court, is what renders ACCA unconstitutionally vague.

Johnson's Impact on “Crime of Violence’ Definition Under 924(c)

ACCA defines “violent felony,” and Johnson held that part of the definition is
unconstitutional. In federal criminal law, there is a very important and
similar-sounding term called “crime of violence,” that frequently appears in rules and
statutes, including 18 U.S.C. § 924(c).

18 U.S.C. § 924(c) creates a substantive offense for possessing or using a
firearm during, or in furtherance of, a “crime of violence.” The statute defines “crime

of violence” as an offense that either: (1) has as an element the use, attempted use, or
threatened use of physical force; or (2) is a felony that, “by its nature, involves a
substantial risk that physical force against the person or property of another may be
used in the course of committing the offense.” The § 924(c) definition of “crime of
violence” is copied verbatim from 18 U.S.C. § 16, which provides the general
definition for “crime of violence” under federal law.

The parallels between “violent felony” and “crime of violence” are immediately
apparent.

° First, because the residual clause defining “crime of violence”
begins with the phrase: “by its nature,” it tells us that deciding
whether a given crime is a “crime of violence” under § 924(c)
must use the “ordinary case” method, just like with ACCA.

11

 
Oo Oo IN DO vA FSF WY NYO

NO po NO HB NY NY WN NY NO HH FH HR HS KF FEF SEF Sl ES le
o NY AO UM BP WwW NY SH ODO Oo RO HD DD A EP WY LY KF CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 12 of 21

° Second, because the residual clause defining “crime of violence”
asks us to look at whether there is a “substantial risk that physical
force...may be used,” this is no more precise than the “serious
potential risk of physical injury” standard under ACCA.

In other words, in order for a judge to decide whether a crime is a “crime of
violence” under § 924(c), the judge needs to use an “ordinary case” analysis and
apply an imprecise standard. That sounds just like the problems highlighted by
Johnson, that rendered ACCA’s definition of “violent felony” unconstitutionally

vague.

. In United States v. Gonzalez-Longoria, 813 F.3d 225 (5"™ Cir.
2016). A panel of the Fifth Circuit rejected all of the
Government’s arguments and held that 18 U.S.C. § 16(b) is
unconstitutionally vague. That opinion has been vacated pending
an en banc.

° In United States v. Vivas-Ceja, 808 F.3d 719 (7" Cir. 2016). The
Seventh Circuit has held that 18 U.S.C. §16(b) is
unconstitutionally vague. In rejecting the government’s
arguments, the Seventh Circuit reasoned that the “confusing list”
of enumerated offenses and the history of circuit splits under
ACCA were not essential to the outcome in Johnson.

Recently, the U. S. Supreme Court decided Sessions v. Dimaya, 1388. Ct. 1204
(2018). In Dimaya, the Supreme Court, applying its earlier decision in Johnson, held
that the residual (or “risk of force”) clause found in 18 U.S.C. § 16(b), as used in the
Immigration and Nationality Act’s (‘INA”) definition of “aggravated felony,” 8
U.S.C. § 1101(a)(43)(F), is unconstitutionally vague in violation of the Due Process
Clause. See also, Dimaya, 138 S. at 1213 (“Johnson is a straightforward decision,
with equally straightforward application here.”).

HI

12

 
0 CO HN DO A FP WY NY

NO NO NH NO NY WD NO WN NO PV FP FS FSF YF YS SF OS ES lhl
oN DBO AW BR WY NHN K|K§ DOD ODO FN Bo A FBP W PY YH OS

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 13 of 21

Section 16(b) and § 924(c)(3)(B) of Title 18 are “virtually identical.” United
States v. Evans, 478 F.3d 1332, 1343 (11% Cir. 2007); United States v. O’Connor,
(No. 16-3300) (10® Cir. Oct. 30, 2017); see also United States v. Acosta, 470 F.3d
132, 135-36 (2d Cir. 2006) (“§ 16 [is] a provision which contains virtually identical
language to § 924(c)(3).”). Compare 18 U.S.C. § 16(b)(defining “crime of violence”

as “any other offense that is a felony and that, by its nature, involves a substantial risk
that physical force against the person or property of another may be used in the course
of committing the offense.”) with § 924(c)(3)(B) (defining “crime of violence” as “an

offense that is a felony and that by its nature, involves a substantial risk that physical
force against the person or property of another may be used in the course of
committing the offense.”’) .

Courts use the categorical approach to interpret both statutes. Compare, e.g.,
Dimaya, 138 S. Ct. at 1211 (applying categorical approach to § 16(b)) with United
States v. Hill, 832 F.3d 135, 139 (2d Cir. 2016) (applying categorical approach to §
924(c)(3\(B)); United States v. Ivezaj, 568 F.3d 88, 95-96 (2d Cir. 2009)(same);
Acosta, 470 F.3d at 135-36 (same).

This case presents the question whether the “crime of violence” definition in
18 U.S.C. § 924(c)(3)(B), is unconstitutionally vague on its face in light of Johnson
v. United States, 135 S. Ct. 2551 (2015), wherein the Supreme Court struck down the
residual clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. §
924(e)(2)(B)(i) as unconstitutionally vague; and Dimaya, wherein the Supreme Court
struck down the residual clause in 18 U.S.C. § 16(b) as unconstitutionally vague in
violation of the Due Process Clause of the Fifth Amendment. Section 16(b) defines
“crime of violence” as any felony “that, by its nature, involves a substantial risk that
physical force against the person or property of another may be used in the course of

committing the offense.” This now-invalidated definition is identical to the

13

 
Oo Oo ND DO A FP WY NO =

NO NO NH NO ND HN NHN DN DN ww oe ee
CoCo HN OO A BP Ww NY KSK& OF O oO HD DH A BP WY NY K& CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 14 of 21

commonly-used residual clause in § 924(c)’s prohibition on possessing a firearm in
the course of a crime of violence.

Taylor contends that the holding in Dimaya extends beyond the INA because § 16(b)
is materially identical to the residual clause definition of “crime of violence” under
18 U.S.C. § 924(c)(3)(B). The similarities between the ACCA residual clause and the
“crime of violence” definition provided by 18 U.S.C. § 924(c) mean that § 924(c)
must likewise be struck down as unconstitutionally vague.

In light of Dimaya, Taylor’s conviction for possessing a firearm during a crime
of violence, see 18 U.S.C. § 924(c)—1.e., 18 U.S.C. § 1959- Violent Crime in Aid of
Racketeering Activity, must be vacated because § 924(c)(3)(B) is unconstitutionally
vague. The Fifth Amendment’s proscription against depriving an individual of life,
liberty, or property without due process of law supplies the rationale for the

void-for-vagueness doctrine. Under it, the government may not impose sanctions
“ander a criminal law so vague that it fails to give ordinary people fair notice of the
conduct it punishes, or so standardless that it invites arbitrary enforcement.” Welch
v. United States, 136 S. Ct. 1257, 1262 (2016)(quoting Johnson, 135 S. Ct. at 2556).

In Welch, the Supreme Court held that Johnson applied retroactively to cases
on collateral review. In Mays v. United States, the Court of Appeals for the Eleventh
Circuit held that Johnson and Descamps applied “retroactively in the first
post-conviction context.” 817 F.3d 728, 730 (11" Cir. 2016) (per curium).

The Dimaya Court described its holding as a “straightforward application” of
the “straightforward decision” in Johnson. The Court identified two features which
it said had controlled the Johnson decision striking down the ACCA’s residual clause
in § 924(e)(2)(B), and which it determined applied with equal force to the similar
language in § 16(b). First, both statutes require that the assessment of the risk posed
focus on the “ordinary case” of an offense, rather that the particular facts of a
particular case. As it had in Johnson, the Court stressed the problematic nature of this

inquiry, especially because judges are given no guidance as to how to determine what

14

 
oo Oe SI DO A HR WY NY

Ny NO HN NO HN HO NH NN NO Fe HF HF HF FF FOO RFE RE OO
oN WO A SP WD NY KH OD Oo Fe NTN DB A PP WY YY KF OS

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 15 of 21

constitutes the ordinary case. Second, both statutes contain an ill-defined risk
threshold—“‘substantial risk” in § 16(b), and “serious potential risk” in §
924(e)(2)(B). While the Court, as it had in Johnson, stressed that qualitative standards
may well pass constitutional muster in the general course, such a standard was fatally
vague where combined with the already vague ordinary case inquiry.

The Dimaya majority, however, was silent as to the implications of its holding
for § 924(c)’s residual clause, but the logic of its analysis requires that the clause be
struck down.

In determining whether an offense is a “crime of violence” under § 924(c), we
employ the categorical approach, asking whether the minimum criminal conduct
necessary for conviction under the applicable statute—as opposed to the specific
underlying conduct at issue—amounts to acrime of violence as defined in subsection
(A) or (B). See, e.g., Taylor v. United States, 495 U.S. 575, 600 (1990); see also,

Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) (outlining categorical approach
as applied to prior conviction under ACCA).

Classifying crimes, especially by assessment of risk of force and violence, is
built into the criminal justice system. For example, 18 U.S.C. § 924(c), which
provides for enhanced penalties for the use of a firearm in connection with a crime,
contains the same definition of “crime of violence” as 18 U.S.C. § 16(b). See 18
U.S.C. § 924(c)(3)(B).

Section 924(c) creates a substantive offense for possessing or using a firearm
during, or in furtherance of, a “crime of violence.” The statute defines “crime of
violence” as an offense that either: (1) has as an element the use, attempted use, or
threatened use of physical force; or (2) is a felony that, “by its nature, involves a
substantial risk that physical force against the person or property of another may be
used in the course of committing the offense.” The § 924(c) definition of “crime of
violence” is copied verbatim from 18 U.S.C. § 16(b), which provides the general

definition for “crime of violence” under federal law.

15

 
So fe IN DO A BP WY NO

NY NO NO NY NY NY NHN YN NO KR BR & =| =e FeO ESE Se
Oo NI DO A F&F W NY KH DOD OO COC HN DH uA FP WY NO KS OO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 16 of 21

In this case, Taylor’s sentence for use of a weapon during a crime of violence,
in violation of 18 U.S.C. § 924(c), is now unconstitutionally imposed where the
factual basis of the conviction is now insufficient because the charged predicate
offense of Violent Crime in Aid of Racketeering Activity is not categorically a crime
of violence under either the use-of-force clause or the residual clause of 18 U.S.C. §
924(c)(3).

At issue in this Second-in-Time § 2255 is whether Violent Crime in Aid of
Racketeering Activity qualifies as a crime of violence under § 924(c), including
whether the residual clause of § 924(c)(3)(B) is unconstitutionally vague under
Johnson and Dimaya, whether the factual basis of the conviction is sufficient for
Taylor’s § 924(c) conviction.

In light of Sessions, Violent Crime in Aid of Racketeering Activity no longer

qualifies as a crime of violence under either the use-of-force clause or the residual
clause of § 924(c)(3). Violent Crime in Aid of Racketeering Activity categorically

fails to qualify as a crime of violence under the use-of-force clause because it can be
committed without physical force or the threatened deployment of the same and
because it can be accomplished by mere “intimidation,” which does not require the
intentional use or threat of use of violent physical force for two reasons. First, this
Court’s precedent establishes that intimidation is the threatened infliction of bodily
injury, which is not equivalent to the threatened use of force. Second, precedent
requires that a use or threat of use of force be intentional, but intimidation may occur
even if the defendant did not intend to make a threat. And Violent Crime in Aid of
Racketeering Activity cannot qualify as a “crime of violence” under § 924(c)(3)’s
residual clause, because, under the reasoning of Johnson and Dimaya that clause is
void for vagueness under the Due Process Clause of the Fifth Amendment.

See also United States v. Casas,2017 WL 1008109 (S.D. Cal. March 14, 2017)
(denying government’s motion to stay § 2255 action asserting that Johnson voids

residual clause of § 924(c), pending resolution of United States v. Begay, No.

16

 
Oo fe ND DB  BP WY NO

NY WHO HB WH NY NPN WN NY NO LR HK FSF FSF KF OS SO ll S| lll le
oOo nN NO A BP WY NO KF DOD OO Fe HN DA PP WY YY | O&O

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 17 of 21

14-10080) (noting that “the Government has not demonstrated prejudice — a typical
prerequisite for a stay.”).

See also the Ninth Circuit’s pending case United States v. Begay, No.
14-10080. Randly Irvin Begay appeals his conviction and sentence for second-degree
murder and discharging a firearm during a crime of violence. Begay addresses
whether 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague under Johnson; United
States v. Gaytan, 9" Cir. Case No. 14-10167 (considering the same issue); and United
States v. Andrade, 9" Cir. Case No. 14-10226 (same).

Because Violent Crime in Aid of Racketeering Activity is not a qualifying
“crime of violence” predicate, the factual basis of the conviction admits to conduct
that legally does not satisfy every element of the charged statute. A guilty conviction
to a non-existent offense obviously affected both Taylor’s substantial rights, as well
as the fairmess, integrity, or public reputation of the proceedings.

Finally, while Dimaya construed § 16(b) in the immigration context, the Court
specifically explained that its holding applied to the criminal context as well:
“TA |Ithough this particular case involves removal, § 16(b) is a criminal statute, with

criminal sentencing consequences. [] And this Court has held (it could hardly have
done otherwise) that ‘we must interpret the statute consistently, whether we encounter
its application in a criminal or noncriminal context.’” Dimaya, 138 S. Ct. at 1217
(quoting Leocal v. Ashcroft, 543 U.S. 1, 12 n.8 (2004)). Therefore, Dimaya voids §
924(c)(3)(B) as well.

B. ‘Fair Sentencing Act of 2010 and First Step Act of 2018

Fair Sentencing Act of 2010

The Fair Sentencing Act reduces the mandatory minimum for the following
categories of offenders subject to one or more § 851s, depending on the quantity of
crack charged:

° Those charged and convicted of 5 grams to less than 28 grams, or
of 50 grams to less than 280 grams, where the prosecutor filed a

17

 
Oo Coe JT HD Wn BP WS PO —

NO NO NO HO NO WB NV NN NO HH HH &- FF KF HF KF KF KS
Co wD OO AN BP WO NBO KF OO ODO MOHD DN rR eP WD NY KS CO

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 18 of 21

notice of one prior conviction for a “felony drug offense” under

§ 851.

° Those charged and convicted of 5 grams to less than 28 grams of
crack, or of 50 grams to less than 280 grams, where the
prosecutor filed a notice of two prior convictions for a “felony
drug offense” under § 851.

To determine whether a defendant’s statutory penalty range would be lower

today, and what that range would be, use the chart below:

 

 

 

 

 

 

 

 

 

 

 

Effect of Fair Sentencing Act on Statutory Ranges
Statutory Range Pre-FSA Post-FSA

21 USC 841(b)(1)(A)

1 0-life 50 grams or more 280 grams or more

20-life 50 grams or more + one 280 grams or more +
851 one 851
50 grams or more + the 280 grams or more +
drug was the but for __ the drug was the but for
cause of death or cause of death or
serious bodily injury __berious bodily injury

Life 50 grams or more + two 280 grams or more +
851s two 851s -

First Step Act of 2018

 

The First Step Act of 2018 was enacted on December 21, 2018. Pub. L. No.
115-391, 132 Stat. 5194. Section 404 of the Act provides that the court may, on its
own motion, “impose areduced sentence as if sections 2 and 3 of the Fair Sentencing
Act of 2010 (Public Law 111-220, 124 Stat. 2372) were in effect at the time the
covered offense was committed.” Id. § 404(b); see also 18 U.S.C. § 3582(c)(1)(B).
The Act defines a “covered offense” as “a violation of a Federal criminal statute, the
statutory penalties for which were modified by section 2 or 3 of the 2 Fair Sentencing
Act of 2010.” Id. § 404(a). Section 2 of the Fair Sentencing Act modified the
statutory penalties for certain violations of the Controlled Substances Act, 21 U.S.C.
841(b), effectively reducing the penalty applicable to Taylor’s offense of conviction.

18

 

 
o fF “SN DW AW FP WD NO =

wo wp HNO VHP WH WN VN PO NO wR SS SE SES OO SEU
o SN DWN A FP WD NY KF ODS 0 Fe NHN DA BP WY HS KS OS

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 19 of 21

See Pub. L. No. 111-220, 124 Stat. 2372 (2010).

At the time of his sentencing in 2013, Defendant faced a statutory sentencing
range of 20 years to life on Counts 17s and 18s, and a mandatory life sentence on
Count 9s, plus a 10-year term of supervised release. If sentenced today, Taylor would
likely receive a term of 120 months in prison (minimum mandatory under the 2010
FSA) on Counts 17s and 18s, and a sentencing range of 20 years to life on Count 9s,
instead of the mandatory life.

Count 5s— Violent Crime in Aid of Racketeering Activity

Here, Count 5s conviction resulted in murder of Billy Thomas. Violation of 18
U.S.C. § 1959 calls for up to Life imprisonment.

Note: On November 1, 2004, after other individuals shot Thomas, who fell to
the ground, “stood over his body and continued to shoot him.” Taylor contends that
neither the physical evidence nor the oral testimony produced at trial supports this
allegation.

The physical evidence in this case demonstrated that two individuals with .9

MM weapons shot the victim at close range, while a third person with a .45 caliber
weapon fired at the victim from a distance of 27 to 36 feet. The .45 caliber ballistics
evidence was deemed to be a match with a .45 caliber weapon found during the
search of Fabreonne Tillman’s home on November 17, 2004. This weapon
“allegedly” belonged to Taylor. As such, this evidence was credited, and concluded
that Taylor was the one shooting at the victim from a distance of approximately 30
feet. However, there was no credible evidence to support the allegations, yet Taylor
was convicted guilty.

The preponderance of the evidence remains insufficient, nonetheless Taylor’s
sentence was a result of erroneous admission of evidence, aggravating 924(c)
stacking and 851 enhancements. These error infringes upon Taylor’s liberty, interest,
and due process due to the mischaracterized interpretation and application of said

enhancements.
//

19

 
Oo eo NHN DBD A FP W YO

NO NO NHN NH NH HB NY NO NO HS He Se Fe Ke Se Se ee
eo YQ HD HW BP WD NO —|&§ DOD OO GB DQ DB vA FP WD NO & OC

 

Case 2:08-cr-00283-RCJ-PAL Document 1192 Filed 03/01/19 Page 20 of 21

Finally, Section 404 of the First Step Act makes the changes brought about by
the Fair Sentencing Act of 2010 fully retroactive. As the U.S. Sentencing
Commission’s “2015 Report to Congress: Impact of the Fair Sentencing Act of
2010,” explained: “The Fair Sentencing Act of 2010 (FSA), enacted August 3, 2010,
reduced the statutory penalties for crack cocaine offenses to produce an 18-to-1
crack-to-powder drug quantity ratio. The FSA eliminated the mandatory minimum
sentence for simple possession of crack cocaine and increased statutory fines.”

Hence, Taylor’s Count 5s conviction should be dismissed for lack of evidence;
Count 6s should be dismissed as null and void because Racketeering Activity is not
a “crime of violence”; and Count 9s’ sentencing range is now 20 years to life.

VI. CONCLUSION

For the above and foregoing reasons, Taylor’s sentence should be vacated for
resentencing pursuant to the Fair Sentencing Act of 2010 and First Step Act of 2018,
and without the 924(c) consecutive sentence. In the alternative, it is respectfully
requested that the Court hold an evidentiary hearing so that Taylor may further prove
his meritorious ground for relief, resolve facts in dispute and expand an incomplete
record.

Respectfully submitted,

    
 
 

Dated: February 25, 2019. A Le Se
( JACOREY DESHAWN TAYLOR
REG. NO. 05263-748

USP VICTORVILLE

U.S. PENITENTIARY

P.O. BOX 3900

ADELANTO, CA 92301

Appearing Pro Se

   

20

 
CT eee aadant RE

psa See ae

se 2

od,
Cc.
Oo
g
-O
=)
o
©:
a
ob
Nl
Oo
Oo
Lo
©
OO
CE:

t

a

=

 

 

 
